DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed 25 April 2022.
Claims 1, 3-6, 13, 15-18, 25 and 27 are rejected (elected group).
Claims 7-12, 19-24 and 26 are withdrawn (non-elected group).
Claims 1, 13 and 25 are amended.
Claims 2 and 14 are cancelled.
Claims 5 and 17 were cancelled.

Response to Argument
Applicant’s arguments for claims 1, 3-6, 13, 15-18, 25 and 27 filed in the amendment filed on 25 April 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “Indeed, being presented with a LUN 1230 having a “FAKED SIZE” (see FIGS. 12, 21, and 22 of the Natanzon reference) would not appear to be
suggestive of “the first execution result of the first operation and the second
execution result of the second operation [for expanding the second storage area]
... [being] successes” (emphasis added), as recited in amended claim 1.”
	Examiner respectfully disagrees.
	Natanzon discloses the argued claim limitation(s).
a) Natanzon, Column 14, lines 22-40, recites “…the replica and production LUN sizes may be compared. In some embodiments, it may be determined that this is a clean increase in that the LUNS are known to be identical as the new area on the LUNS is identical on both sites…resume the replication…if the sizes are not identical, the replication may be paused…,” where “…replica and production LUN sizes may be compared…the LUNS is identical on both sites…resume the replication” which clearly discloses “replication” is enabled (e.g. “resume the replication”) after increasing (expanding) LUNS on replication sites, and comparing the LUNS is identical on both sites (e.g. the second execution result of the second operation [for expanding the second storage area]... [being] successes), in order to “resume the replication” (e.g. enabling the data for replication).
	The reason for the above steps is discloses in Natanzon, column 13, lines 58-column 14, line 4, recites “…there may be a request to increase the LUN size. A LUN size increase may present complexities in that the journal, applications, and replica may have a smaller LUN on which they operate. To increase the LUN size on the application, the replica LUN may need to be increased, the journal may need to mark this change, and the applications may need to be aware of the change. For example, if the LUN size on the replica was not increased and an IO was sent to the replica site which is out of bounds of the smaller LUN, an error may occur. As well, conventionally certain applications may denote the portion of the LUN to which data is read and written in terms of the size and geometry of the LUN, if the LUN size and geometry were to change, the application may not function correctly…a LUN may be resized on the production site…the replica LUN may also be increased…the production site may perform some preconditions to ensure that the applications on the production site are aware of the change in size of the LUN…” which discloses changes to replica LUN is recorded (e.g. “the replica LUN may need to be increased, the journal may need to mark this change”), and “applications may need to be aware of the change” (e.g. obtaining second execution results (e.g. replica LUN size changed successfully) of the second operation (e.g. increase replica LUN size) from the destination file system (e.g. replica site)). It is obvious to an ordinary skill in the art to understand if only after the increase LUN size operation on the replica site is successfully performed, it will be than marked and to be obtained by the file system. Otherwise, if the increase LUN size is unsuccessfully performed, then there will be no change that is needed to be marked.
It further discloses if LUN size on replica site is smaller than LUN size on production site, then an error may occur as replica site does not have enough space to replicate data on the production site.
b) Also, the limitations merely recite “obtaining…a second execution results of the second operation from the destination file system” and “…determining…the second execution results of the second operation are successes…” which do not explicitly disclose whether “second execution result” is fake or non-fake LUN size. In order words, the claim language does not preclude the possibility that “second execution result” is fake LUN size (e.g. either fake LUN size or real LUN size, the system will treat it as real LUN size).
For the above reasons, the combination of the references still teaches the argued newly added claim limitations.
	The replies to the above arguments for Claim 1 are applied equally to other similar argument for other similar claims. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13, 15, 18, 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Panasko et al. (U.S. Pub. No.: US 20160085606, hereinafter Panasko), in view of Miller et al. (U.S. Pub. No.: US 20160110170, hereinafter Miller), and further in view of Natanzon (U.S. Patent No.: US 8725691).
For claim 1, Panasko discloses a method of data replication, comprising:
in response to a first source state machine associated with a source file system being booted up, booting up a second source state machine associated with the source file system; performing, by the first source state machine, a first operation for expanding a first storage area of data for replication from the source file system (Panasko: paragraph [0022], “…a cluster configuration schema may be defined for storage objects, of a first storage cluster, that are to be actively monitored to changes resulting from storage operations (e.g…a resize operation…). Responsive to determining that a storage operation was implemented for a storage object as defined by the cluster configuration schema, a replication workflow may be created for the storage object based upon a change to the storage object by the storage operation (e.g., a new name for the first volume). The replication workflow may comprise storage cluster configuration data that may be used by a second storage cluster to implement the replication workflow for replication of the storage operation from the first storage cluster to the second storage cluster (e.g., a name of a replicated first volume, corresponding to a replication of the first volume, at the second storage cluster may be changed based upon the new name of the first volume)…The second storage cluster may selectively implement the replication workflow…”
paragraph [0026], “FIG. 1 is a block diagram illustrating an example clustered network environment 100 (e.g., a clustered storage environment, a storage cluster, etc.)…The example environment 100 comprises data storage systems or storage sites 102 and 104 that are coupled over a cluster fabric 106…” 
paragraph [0043], “The operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system.”
Paragraph [0057] “…a resize operation for a volume…”
WHERE “a source file system” is broadly interpreted as “data storage systems or storage sites” (e.g. “data storage systems or storage sites 102” or “a first storage cluster”),
WHERE “a first source state machine” is broadly interpreted as “operating system 208…invoking storage operations in support of a file service implemented by the storage system”
WHERE “booted up” is broadly interpreted as “invoking”
WHERE “a second source state machine” is broadly interpreted as “a cluster configuration schema may be defined for storage objects, of a first storage cluster, that are to be actively monitored to changes resulting from storage operations (e.g…a resize operation…).”
WHERE “the first source state machine performing a first operation for expanding a first storage area of data for replication from the source file system” is broadly interpreted as “The operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system” and “a first storage cluster, that are to be actively monitored to changes resulting from storage operations (e.g…a resize operation…)…,” which indicates “expanding a first storage area” (e.g. “a resize operation for a volume”) “from the source file system” (e.g. “first storage cluster”);
transmitting an expanding message from the second source state machine to a destination file system, to enable the destination file system to perform a second operation for resizing a second storage area for storing the data to be replicated into the destination file system (Panasko: paragraph [0022], “…a cluster configuration schema may be defined for storage objects, of a first storage cluster, that are to be actively monitored to changes resulting from storage operations (e.g…a resize operation…). Responsive to determining that a storage operation was implemented for a storage object as defined by the cluster configuration schema, a replication workflow may be created for the storage object based upon a change to the storage object by the storage operation…The replication workflow may comprise storage cluster configuration data that may be used by a second storage cluster to implement the replication workflow for replication of the storage operation from the first storage cluster to the second storage cluster (e.g., a name of a replicated first volume, corresponding to a replication of the first volume, at the second storage cluster may be changed based upon the new name of the first volume)…The second storage cluster may selectively implement the replication workflow…”
Paragraph [0058], “…The replication workflow may comprise the first storage operation (e.g., a description of the resize operation), an input for the first storage operation (e.g., a target new size for the volume (A)), and a result of the first storage operation (e.g., a resulting new size for the volume (A)).” and Paragraph [0061], “…At 308, the replication workflow may be transferred to the second storage cluster for selective implementation of the replication workflow…” which disclose “transmitting a resizing message from the second source state machine to a destination file system” (e.g. “transmitting” is broadly interpreted as “transferred,” and “a resizing message” is broadly interpreted as “replication workflow” where  “The replication workflow may comprise the first storage operation (e.g., a description of the resize operation)…”
Paragraph [0069], “…FIG. 5. At 504, a cluster configuration schema may be specified, such as by a second storage cluster that is to receive replicated cluster configuration information from a first storage cluster in the form of replication workflows. The cluster configuration schema may define storage objects, of the first storage cluster, that are to be actively monitored for change resulting from storage operations (e.g., a first storage object that is to be actively monitored for change resulting from a first storage operation, such as a volume that is to be monitored for resize operations, rename operations, etc.). At 506, the second storage cluster may receive a replication workflow indicating that the first storage operation was implemented for the first storage object (e.g., the volume may have been resized to a new size and renamed to a new name).) In an example, the replication workflow may comprise a set of storage information, such as a first portion corresponding to the new size resulting from the resize operation…At 508, the first portion of the replication workflow may be selectively implemented on the second storage cluster. For example, the resize operation may be implemented for a replicated volume of the second storage cluster…” WHERE “to enable the destination file system to perform a second operation for resizing a second storage area for storing the data to be replicated into the destination file system” is broadly interpreted as “resize operation may be implemented for a replicated volume of the second storage cluster”).
However, Panasko does not explicitly disclose 
state machine, 
obtaining, at the second source, a first execution result of the first operation from the first source; and 
obtaining, at the second source, a second execution result of the second operation from the destination file system;
in response to determining that the first execution result of the first operation and the second execution result of the second operation are successes, enabling the data for replication from the source file system to be replicated into the destination file system.
Miller discloses state machine (Miller: paragraph [0015], “…Reference to a "state machine" herein may refer to the underlying digital circuit or program segment at which the corresponding state machine is instantiated…” paragraph [0020], “FIG. 1 illustrates a specific example in which three (3) state machines 40(1), 40(2), and 40(3) are instantiated in the run-time system.”).
Miller also discloses in response to a first state machine being booted up, booting up a second state machine (Miller: paragraph [0002], “A computer or software program, or simply "program," is a sequence of instructions that may be executed by a computing device to perform various tasks/functions.” paragraph [0015], “…Reference to a "state machine" herein may refer to the underlying digital circuit or program segment at which the corresponding state machine is instantiated…” paragraph [0019], “…the executable machine code 35 is loaded and executed to create multiple state machines in the run-time system…” paragraph [0020], “FIG. 1 illustrates a specific example in which three (3) state machines 40(1), 40(2), and 40(3) are instantiated in the run-time system.” paragraph [0021], “The state machines 40(1), 40(2), and 40(3) each also comprise a plurality of states. For example, state machines 40(1) and 40(2) each have three possible states, while state machine 40(3) has two possible states. Since a state machine is always in one of the possible states, a state machine is referred to has having a "current" state. Additionally, the state machines 40(1), 40(2), and 40(3) each comprise a plurality of functions that are configured to be run/invoked upon receipt of a message. The function to be run is determined by the current state of the receiving state machine (i.e., the state machine that receives the message) and the input queue on which the message was received. FIG. 1 illustrates example internal state tables 60(1), 60(2), and 60(3) for state machines 40(1), 40(2), and 40(3), respectively. These internal state tables 60(1), 60(2), and 60(3) map a current state and queue to the function which should be invoked upon receiving a message at a specific queue…”
Paragraph [0022], “The state machines 40(1), 40(2), and 40(3) may communicate by passing asynchronous messages to one another. The passing of an asynchronous message may be referred to as occurring on asynchronous message "communication channel."…Rather, in the context of standard queue-based asynchronous messaging, a communication channel refers to a mechanism by which a first state machine adds a message in the input queue of a second state machine. In the context of inline-based messaging, a communication channel refers to the direct invocation of a function (i.e., function call) by a state machine in the place of (i.e., rather than) adding a message in the input queue of a second state machine…”, 
WHERE “first state machine” is broadly interpreted as “state machines 40(1)” 
WHERE “second state machine” is broadly interpreted as “state machines 40(2)” 
WHERE “booted up” is broadly interpreted as “A computer or software program, or simply "program," is a sequence of instructions that may be executed by a computing device” and “the executable machine code 35 is loaded and executed to create multiple state machines in the run-time system” which indicates “multiple state machines” is created in sequence (e.g. second state machine is created after creating the first state machine). For completeness, it is also obvious to an ordinary skill in the art, that state machines can have multiple states, idle or wait state (e.g. state 1 of “state machines 40(1)” and “state machines 40(2)” as in Fig. 1), and also include a booted up state (e.g. state 2 of “state machines 40(1)” and “state machines 40(2)” as in Fig. 1, where a function is associated with each state as disclosed in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “MESSAGE INLINING” as taught by Miller, because it would provide Panasko’s method with the enhanced capability of “for automated compile-time inlining of asynchronous function calls in a manner that ensures the safety of the system and correct behavior” (Miller: paragraph [0016])
However, Panasko and Miller do not explicitly disclose 
obtaining, at the second source, a first execution result of the first operation from the first source; and 
obtaining, at the second source, a second execution result of the second operation from the destination file system;
in response to determining that the first execution result of the first operation and the second execution result of the second operation are successes, enabling the data for replication from the source file system to be replicated into the destination file system.
Natanzon discloses obtaining, at the second source, a first execution result of the first operation from the first source (Natanzon: column 14, line 56-column 15, line 4“…Production DPA 805 sends a LUN resize message 830 to remote DPA 812 and the message is tracked in remote journal 820 (step 445). Message 830 may include a timestamp of the change of the ID of the LUN and the old and new size of the LUN…” Column 16, lines 43-65, “Refer now to the example embodiments of FIGS. 16 and 17…The LUN size may be decreased on the production site 1705 (step 1610). Splitter 1707 intercepts the LUN decrease (step 1615), moves to marking on splitter mode (step 1620), and the replication pauses. Splitter 1707 notifies the DPA 1706 that the LUN 1710 shrunk. The DPA 1706 sends message 1716 to remote DPA 1712 about the LUN 1710 size change (step 1625). The replication resumes (step 1630). In these embodiments, when accessing an image at the remote the LUN size at the remote will be the actual physical LUN and there may be no size faking…the remote LUN will decrease…” see Figs. 16-17, WHERE “the first source” (with support from Miller) is broadly interpreted as “Production DPA 805” which sending “resize message 830”), WHERE “an execution result of the first operation” is broadly interpreted as “new size of the LUN,” which indicates, “Production DPA 805” obtains the execution result (e.g. new size) and included in the “resize message 830,” before the “resize message 830” is sent to “remote DPA 812” (e.g. destination site)); and 
obtaining, at the second source, a second execution result of the second operation from the destination file system (Natanzon: column 13, line 58-column 14, line 12, “…For example, if the LUN size on the replica was not increased and an IO was sent to the replica site which is out of bounds of the smaller LUN, an error may occur…if the LUN size and geometry were to change, the application may not function correctly…the production site may perform some preconditions to ensure that the applications on the production site are aware of the change in size of the LUN…” which indicates, if the “applications” do not know “the LUN size on the replica was not increased,” then “an error may occur,” therefore, discloses that  “production site may perform some preconditions to ensure that the applications on the production site are aware of the change in size of the LUN…” where “production site” indicates it is the source file system that obtains resize info from the replica site.
Column 14, lines 23-30, “…the replica and production LUN sizes may be compared. In some embodiments, it may be determined that this is a clean increase in that the LUNS are known to be identical as the new area on the LUNS is identical on both sites…the splitter may resume sending the IO to the DPAs and resume the replication.” Column 15, lines 5-26, “…The LUN size of LUN 710 on production site 705 is increased (step 505)…remote DPA 712 increases LUN 725 on replica site 715 to the same size as production LUN 710…If LUNs 710 and 725 are thinly provisioned on both replication site 715 and production site 705, the replication may start (step 530)…Replication may start the replication process may ensure the LUNs are identical with its init process.” column 15, lines 31-38, “…The Replication sends the remote DPA 712 a message that the LUN size changed, the message is tracked in remote journal 720…” column 15, lines 50-57, “…the replication appliance may "fake" a reduction of the LUN size…” see Fig. 12, item 1230 which indicates message is send from “Replication 1215…,”
WHERE “an execution result of the second operation from the destination file system” is broadly interpreted as “ensure that the applications on the production site are aware of the change in size of the LUN” and “the LUNS are known to be identical as the new area on the LUNS is identical on both sites.” 
With the support of Miller, it would have been obvious to an ordinary skill in the art to understand that using “the second source state machine” to obtain data can be a part of the program that is responsible for the obtain function); 
in response to determining that the first execution result of the first operation and the second execution result of the second operation are successes, enabling the data for replication from the source file system to be replicated into the destination file system (Natanzon: column 13, lines 23-41, “…the current disclosure enables a LUN to be resized to be larger or smaller without losing the journal data and requiring a refresh of the volumes…the LUN may be increase in size…the LUN may be decreased in size…where volume expansion has occurred, there may be an initialization of the new LUN area. In further embodiments, the system may allow volume shrinking on the production site and fake volume shrinking…”
column 13, lines 58-column 14, line 4, recites “…there may be a request to increase the LUN size. A LUN size increase may present complexities in that the journal, applications, and replica may have a smaller LUN on which they operate. To increase the LUN size on the application, the replica LUN may need to be increased, the journal may need to mark this change, and the applications may need to be aware of the change. For example, if the LUN size on the replica was not increased and an IO was sent to the replica site which is out of bounds of the smaller LUN, an error may occur. As well, conventionally certain applications may denote the portion of the LUN to which data is read and written in terms of the size and geometry of the LUN, if the LUN size and geometry were to change, the application may not function correctly…a LUN may be resized on the production site…the replica LUN may also be increased…the production site may perform some preconditions to ensure that the applications on the production site are aware of the change in size of the LUN…”
Column 14, lines 22-40, recites “…the replica and production LUN sizes may be compared. In some embodiments, it may be determined that this is a clean increase in that the LUNS are known to be identical as the new area on the LUNS is identical on both sites…resume the replication…if the sizes are not identical, the replication may be paused…”
Column 15, lines 5-26, “…The LUN size of LUN 710 on production site 705 is increased (step 505). Splitter 707 intercepts the LUN increase in splitter 707 (step 510) and moves to marking on splitter mode (step 525). This may track the locations changes and not send data to replication site 715. The splitter 807 notifies DPA 712 of the LUN increase size (step 525). Either remote DPA 712 increases LUN 725 on replica site 715 to the same size as production LUN 710, or user increases replica LUN size (step 527). If LUNs 710 and 725 are thinly provisioned on both replication site 715 and production site 705, the replication may start (step 530)…Replication may start the replication process may ensure the LUNs are identical with its init process.” (see Fig. 5, items 530 “IS LUN THIN?” and 540 “WHEN IDENTICAL RESUME REPLICATION”)…” 
WHERE “source file system” is broadly interpreted as “production site 705”
WHERE “destination file system” is broadly interpreted as “replica site 715”
WHERE “in response to the first operation and the second operation being successfully performed” is broadly interpreted as “Either remote DPA 712 increases LUN 725 on replica site 715 to the same size as production LUN 710…If LUNs 710 and 725 are thinly provisioned on both replication site 715 and production site 705, the replication may start (step 530)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “Dynamic LUN resizing in a replication environment” as taught by Natanzon, because it would provide Panasko’s method with the enhanced capability of “…the replication engine may automatically resize the LUNs on the replica site or ask the user to increase LUN size when needed. In at least some embodiments, this enables LUNs to be resized without the loss of a journal and complete resynchronization of the volumes.” (Natanzon: column 4, lines 11-15).
Natanzon also discloses expanding (Natanzon: column 13, lines 23-41, “…the current disclosure enables a LUN to be resized to be larger or smaller without losing the journal data and requiring a refresh of the volumes…the LUN may be increase in size…the LUN may be decreased in size…where volume expansion has occurred, there may be an initialization of the new LUN area. In further embodiments, the system may allow volume shrinking on the production site and fake volume shrinking on the replication site…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “Dynamic LUN resizing in a replication environment” as taught by Natanzon, because it would provide Panasko’s method with the enhanced capability of “…the replication engine may automatically resize the LUNs on the replica site or ask the user to increase LUN size when needed. In at least some embodiments, this enables LUNs to be resized without the loss of a journal and complete resynchronization of the volumes.” (Natanzon: column 4, lines 11-15).
For claim 3, Panasko, Miller and Natanzon disclose the method according to Claim 1, wherein in response to the first operation and the second operation being successfully performed, enabling the data for replication from the source file system to be replicated into the destination file system comprises: 
the second state machine (Miller: paragraph [0002], “A computer or software program, or simply "program," is a sequence of instructions that may be executed by a computing device to perform various tasks/functions.” paragraph [0015], “…Reference to a "state machine" herein may refer to the underlying digital circuit or program segment at which the corresponding state machine is instantiated…” paragraph [0019], “…the executable machine code 35 is loaded and executed to create multiple state machines in the run-time system…” paragraph [0020], “FIG. 1 illustrates a specific example in which three (3) state machines 40(1), 40(2), and 40(3) are instantiated in the run-time system.” paragraph [0021], “The state machines 40(1), 40(2), and 40(3) each also comprise a plurality of states. For example, state machines 40(1) and 40(2) each have three possible states…the state machines 40(1), 40(2), and 40(3) each comprise a plurality of functions that are configured to be run/invoked upon receipt of a message. The function to be run is determined by the current state of the receiving state machine (i.e., the state machine that receives the message) and the input queue on which the message was received. FIG. 1 illustrates example internal state tables 60(1), 60(2), and 60(3) for state machines 40(1), 40(2), and 40(3), respectively. These internal state tables 60(1), 60(2), and 60(3) map a current state and queue to the function which should be invoked upon receiving a message at a specific queue…”, 
WHERE “second state machine” is broadly interpreted as “state machines 40(2)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “MESSAGE INLINING” as taught by Miller, because it would provide Panasko’s method with the enhanced capability of “for automated compile-time inlining of asynchronous function calls in a manner that ensures the safety of the system and correct behavior” (Miller: paragraph [0016])
However, Panasko and Miller do not explicitly disclose transmitting, from the source, a message that the first operation has been successfully performed to the destination file system to enable the data to be replicated are replicated into the second storage area in the destination file system.
Natanzon discloses transmitting, from the source, a message that the first operation has been successfully performed to the destination file system to enable the data to be replicated are replicated into the second storage area in the destination file system (Natanzon: column 14, line 56-column 15, line 4“…Production DPA 805 sends a LUN resize message 830 to remote DPA 812 and the message is tracked in remote journal 820 (step 445). Message 830 may include a timestamp of the change of the ID of the LUN and the old and new size of the LUN…” Column 16, lines 43-65, “Refer now to the example embodiments of FIGS. 16 and 17…The LUN size may be decreased on the production site 1705 (step 1610). Splitter 1707 intercepts the LUN decrease (step 1615), moves to marking on splitter mode (step 1620), and the replication pauses. Splitter 1707 notifies the DPA 1706 that the LUN 1710 shrunk. The DPA 1706 sends message 1716 to remote DPA 1712 about the LUN 1710 size change (step 1625). The replication resumes (step 1630). In these embodiments, when accessing an image at the remote the LUN size at the remote will be the actual physical LUN and there may be no size faking…the remote LUN will decrease…” see Figs. 16-17, 
WHERE “transmitting, from the source, a message” (with support from Miller) is broadly interpreted as “Production DPA 805” which sending “resize message 830”, 
WHERE “transmitting, from the source, a message that the first operation has been successfully performed to the destination file system” is broadly interpreted as “…Production DPA 805 sends a LUN resize message 830 to remote DPA 812…Message 830 may include…the old and new size of the LUN,” 
WHERE “the first operation has been successfully performed to the destination file system” is broadly interpreted as “Message 830 may include…new size of the LUN” where “new size” is the result of after resizing operation.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “Dynamic LUN resizing in a replication environment” as taught by Natanzon, because it would provide Panasko’s method with the enhanced capability of “…the replication engine may automatically resize the LUNs on the replica site or ask the user to increase LUN size when needed. In at least some embodiments, this enables LUNs to be resized without the loss of a journal and complete resynchronization of the volumes.” (Natanzon: column 4, lines 11-15).
For claim 6, Panasko, Miller and Natanzon disclose the method according to Claim 1, further comprising: 
transmitting, to the destination file system, a message indicating that the first operation has been successfully performed (Natanzon: column 14, line 56-column 15, line 4“…Production DPA 805 sends a LUN resize message 830 to remote DPA 812 and the message is tracked in remote journal 820 (step 445). Message 830 may include a timestamp of the change of the ID of the LUN and the old and new size of the LUN…” 
Column 16, lines 43-65, “Refer now to the example embodiments of FIGS. 16 and 17…The LUN size may be decreased on the production site 1705 (step 1610). Splitter 1707 intercepts the LUN decrease (step 1615), moves to marking on splitter mode (step 1620), and the replication pauses. Splitter 1707 notifies the DPA 1706 that the LUN 1710 shrunk. The DPA 1706 sends message 1716 to remote DPA 1712 about the LUN 1710 size change (step 1625). The replication resumes (step 1630). In these embodiments, when accessing an image at the remote the LUN size at the remote will be the actual physical LUN and there may be no size faking…the remote LUN will decrease…” see Figs. 16-17, WHERE “transmitting, to the destination file system, a message” is broadly interpreted as “Production DPA 805 sends a LUN resize message 830 to remote DPA 812” which sending “resize message 830”), WHERE “a message indicating that the first operation has been successfully performed” is broadly interpreted as “Message 830 may include a timestamp of the change of the ID of the LUN and the old and new size of the LUN”, where “new size of the LUN” indicating that the first operation has been successfully performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “Dynamic LUN resizing in a replication environment” as taught by Natanzon, because it would provide Panasko’s method with the enhanced capability of “…the replication engine may automatically resize the LUNs on the replica site or ask the user to increase LUN size when needed. In at least some embodiments, this enables LUNs to be resized without the loss of a journal and complete resynchronization of the volumes.” (Natanzon: column 4, lines 11-15).
For claim 13, it is a system claim having similar limitations as cited in claim 1. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Panasko discloses at least one processing unit; and at least one memory coupled to the at least one processing unit and storing machine-executable instructions, the instructions, when executed by the at least one processing unit, causing the electronic device to perform acts, comprising (Panasko: paragraph [0043], “In the example data storage system 200, memory 206 can include storage locations that are addressable by the processors 204 and adapters 210, 212, 214 for storing related software program code and data structures. The processors 204 and adapters 210, 212, 214 may, for example, include processing elements and/or logic circuitry configured to execute the software code and manipulate the data structures.”)
For claim 15, it is a system claim having similar limitations as cited in claim 3. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 18, it is a system claim having similar limitations as cited in claim 6. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 25, it is a product claim having similar limitations as cited in claims 1 and 13. Thus, claim 25 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 13.
For claim 27, Panasko, Miller and Natanzon disclose the method according to Claim 1, further comprising:
performing, by the first source state machine, a third operation for shrinking a third storage area of data for replication from the source file system (Panasko: paragraph [0022], “…a cluster configuration schema may be defined for storage objects, of a first storage cluster, that are to be actively monitored to changes resulting from storage operations (e.g…a resize operation…). Responsive to determining that a storage operation was implemented for a storage object as defined by the cluster configuration schema, a replication workflow may be created for the storage object based upon a change to the storage object by the storage operation (e.g., a new name for the first volume). The replication workflow may comprise storage cluster configuration data that may be used by a second storage cluster to implement the replication workflow for replication of the storage operation from the first storage cluster to the second storage cluster (e.g., a name of a replicated first volume, corresponding to a replication of the first volume, at the second storage cluster may be changed based upon the new name of the first volume)…The second storage cluster may selectively implement the replication workflow…”
paragraph [0026], “FIG. 1 is a block diagram illustrating an example clustered network environment 100 (e.g., a clustered storage environment, a storage cluster, etc.)…The example environment 100 comprises data storage systems or storage sites 102 and 104 that are coupled over a cluster fabric 106…” 
paragraph [0043], “The operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system.”
Paragraph [0057] “…a resize operation for a volume…”
WHERE “a third operation for shrinking a third storage area of data for replication from the source file system” is broadly interpreted as “The operating system 208, portions of which are typically resident in the memory 206 and executed by the processing elements, functionally organizes the storage system by, among other things, invoking storage operations in support of a file service implemented by the storage system” and “a first storage cluster, that are to be actively monitored to changes resulting from storage operations (e.g…a resize operation…)…,” which indicates “shrinking a first storage area” (e.g. “a resize operation for a volume”) “from the source file system” (e.g. “first storage cluster”);
transmitting a shrinking message from the second source state machine to the destination file system, to enable the destination file system to perform a fourth operation for shrinking a fourth storage area for storing the data for replication from the source file system (Panasko: paragraph [0022], “…a cluster configuration schema may be defined for storage objects, of a first storage cluster, that are to be actively monitored to changes resulting from storage operations (e.g…a resize operation…). Responsive to determining that a storage operation was implemented for a storage object as defined by the cluster configuration schema, a replication workflow may be created for the storage object based upon a change to the storage object by the storage operation…The replication workflow may comprise storage cluster configuration data that may be used by a second storage cluster to implement the replication workflow for replication of the storage operation from the first storage cluster to the second storage cluster (e.g., a name of a replicated first volume, corresponding to a replication of the first volume, at the second storage cluster may be changed based upon the new name of the first volume)…The second storage cluster may selectively implement the replication workflow…”
Paragraph [0058], “…The replication workflow may comprise the first storage operation (e.g., a description of the resize operation), an input for the first storage operation (e.g., a target new size for the volume (A)), and a result of the first storage operation (e.g., a resulting new size for the volume (A)).” and Paragraph [0061], “…At 308, the replication workflow may be transferred to the second storage cluster for selective implementation of the replication workflow…” which disclose “transmitting a resizing message from the second source state machine to a destination file system” (e.g. “transmitting” is broadly interpreted as “transferred,” and “a resizing message” is broadly interpreted as “replication workflow” where  “The replication workflow may comprise the first storage operation (e.g., a description of the resize operation)…”
Paragraph [0069], “…FIG. 5. At 504, a cluster configuration schema may be specified, such as by a second storage cluster that is to receive replicated cluster configuration information from a first storage cluster in the form of replication workflows. The cluster configuration schema may define storage objects, of the first storage cluster, that are to be actively monitored for change resulting from storage operations (e.g., a first storage object that is to be actively monitored for change resulting from a first storage operation, such as a volume that is to be monitored for resize operations, rename operations, etc.). At 506, the second storage cluster may receive a replication workflow indicating that the first storage operation was implemented for the first storage object (e.g., the volume may have been resized to a new size and renamed to a new name).) In an example, the replication workflow may comprise a set of storage information, such as a first portion corresponding to the new size resulting from the resize operation…At 508, the first portion of the replication workflow may be selectively implemented on the second storage cluster. For example, the resize operation may be implemented for a replicated volume of the second storage cluster…” WHERE “to enable the destination file system to perform a fourth operation for shrinking a fourth storage area for storing the data for replication from the source file system” is broadly interpreted as “resize operation may be implemented for a replicated volume of the second storage cluster”); 
However, Panasko does not explicitly disclose 
state machine, 
receiving, at the second source state machine from the destination file system, a message indicating that the fourth operation for shrinking the fourth storage area has been successfully performed; and 
in response to the third operation and the fourth operation being successfully performed, enabling the data for replication from the source file system to be replicated into the destination file system.
Miller discloses state machine (Miller: paragraph [0015], “…Reference to a "state machine" herein may refer to the underlying digital circuit or program segment at which the corresponding state machine is instantiated…” paragraph [0020], “FIG. 1 illustrates a specific example in which three (3) state machines 40(1), 40(2), and 40(3) are instantiated in the run-time system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “MESSAGE INLINING” as taught by Miller, because it would provide Panasko’s method with the enhanced capability of “for automated compile-time inlining of asynchronous function calls in a manner that ensures the safety of the system and correct behavior” (Miller: paragraph [0016])
However, Panasko and Miller do not explicitly disclose 
receiving, at the second source state machine from the destination file system, a message indicating that the fourth operation for shrinking the fourth storage area has been successfully performed; and 
in response to the third operation and the fourth operation being successfully performed, enabling the data for replication from the source file system to be replicated into the destination file system.
Natanzon discloses receiving, at the second source state machine from the destination file system, a message indicating that the fourth operation for shrinking the fourth storage area has been successfully performed (Natanzon: column 13, lines 23-41, “…the current disclosure enables a LUN to be resized to be larger or smaller without losing the journal data and requiring a refresh of the volumes…the LUN may be decreased in size…the system may allow volume shrinking on the production site and fake volume shrinking on the replication site…”, Column 15, lines 5-26, “…The LUN size of LUN 710 on production site 705 is increased (step 505)…If LUNs 710 and 725 are thinly provisioned on both replication site 715 and production site 705, the replication may start (step 530)…Replication may start the replication process may ensure the LUNs are identical…” (see Fig. 5, items 530 “IS LUN THIN?” and 540 “WHEN IDENTICAL RESUME REPLICATION”)…”
Fig. 12, item 1230 indicates a message is send from ‘Replication 1215’ (‘the destination file system’) to ‘Production 1205’ (‘the source file system’)).” Further, in the message (Fig. 12, item 1230), it discloses “LUN WITH FAKED SIZE.” 
Therefore, after “fake volume shrinking on the replication site,” “the replication site” sends “LUN WITH FAKED SIZE” to “the production site” (e.g. source));
in response to the third operation and the fourth operation being successfully performed, enabling the data for replication from the source file system to be replicated into the destination file system (Natanzon: column 13, lines 23-41, “…the current disclosure enables a LUN to be resized to be larger or smaller without losing the journal data and requiring a refresh of the volumes…the LUN may be decreased in size…there may be an initialization of the new LUN area. In further embodiments, the system may allow volume shrinking on the production site and fake volume shrinking on the replication site…”
column 16, lines 34-65, “…The LUN size may be decreased on the production site 1705 (step 1610). Splitter 1707 intercepts the LUN decrease (step 1615), moves to marking on splitter mode (step 1620), and the replication pauses. Splitter 1707 notifies the DPA 1706 that the LUN 1710 shrunk. The DPA 1706 sends message 1716 to remote DPA 1712 about the LUN 1710 size change (step 1625). The replication resumes (step 1630)…the LUN size may need to be reduced on the replica…” which is obvious (if it is not implicitly indicated) the replication pauses before “the replication site” send the “fake volume shrinking” message (see Fig. 12, the message “LUN WITH FAKED SIZE 1230” is sent back from “REPLICATION 1215” to “PRODUCTION 1205”),
Further, Column 15, lines 5-26, “…The LUN size of LUN 710 on production site 705 is increased (step 505). Splitter 707 intercepts the LUN increase in splitter 707 (step 510) and moves to marking on splitter mode (step 525). This may track the locations changes and not send data to replication site 715. The splitter 807 notifies DPA 712 of the LUN increase size (step 525). Either remote DPA 712 increases LUN 725 on replica site 715 to the same size as production LUN 710, or user increases replica LUN size (step 527). If LUNs 710 and 725 are thinly provisioned on both replication site 715 and production site 705, the replication may start (step 530)…Replication may start the replication process may ensure the LUNs are identical with its init process.” (see Fig. 5, items 530 “IS LUN THIN?” and 540 “WHEN IDENTICAL RESUME REPLICATION”)…” which is obvious to an ordinary skill in the art that if the process is paused when increase LUN size (e.g. “Replication may start the replication process may ensure the LUNs are identical with its init process.”), the same process can also be applied when shrinking LUN size.).
Natanzon also discloses shrinking (Natanzon: column 13, lines 23-41, “…the current disclosure enables a LUN to be resized to be larger or smaller without losing the journal data and requiring a refresh of the volumes…the LUN may be decreased in size…there may be an initialization of the new LUN area. In further embodiments, the system may allow volume shrinking on the production site and fake volume shrinking on the replication site…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “Dynamic LUN resizing in a replication environment” as taught by Natanzon, because it would provide Panasko’s method with the enhanced capability of “…the replication engine may automatically resize the LUNs on the replica site or ask the user to increase LUN size when needed. In at least some embodiments, this enables LUNs to be resized without the loss of a journal and complete resynchronization of the volumes.” (Natanzon: column 4, lines 11-15).

Claims 4 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Panasko et al. (U.S. Pub. No.: US 20160085606, hereinafter Panasko), in view of Miller et al. (U.S. Pub. No.: US 20160110170, hereinafter Miller), and further in view of Natanzon (U.S. Patent No.: US 8725691), and further in view of Koning et al. (U.S. Pub. No.: US 20140208091, hereinafter Koning).
For claim 4, Panasko, Miller and Natanzon disclose the method according to Claim 1, further comprising: 
the first source state machine (Miller: paragraph [0002], “A computer or software program, or simply "program," is a sequence of instructions that may be executed by a computing device to perform various tasks/functions.” paragraph [0015], “…Reference to a "state machine" herein may refer to the underlying digital circuit or program segment at which the corresponding state machine is instantiated…” paragraph [0019], “…the executable machine code 35 is loaded and executed to create multiple state machines in the run-time system…” paragraph [0020], “FIG. 1 illustrates a specific example in which three (3) state machines 40(1), 40(2), and 40(3) are instantiated in the run-time system.” paragraph [0021], “The state machines 40(1), 40(2), and 40(3) each also comprise a plurality of states. For example, state machines 40(1) and 40(2) each have three possible states…the state machines 40(1), 40(2), and 40(3) each comprise a plurality of functions that are configured to be run/invoked upon receipt of a message. The function to be run is determined by the current state of the receiving state machine (i.e., the state machine that receives the message) and the input queue on which the message was received. FIG. 1 illustrates example internal state tables 60(1), 60(2), and 60(3) for state machines 40(1), 40(2), and 40(3), respectively. These internal state tables 60(1), 60(2), and 60(3) map a current state and queue to the function which should be invoked upon receiving a message at a specific queue…”, 
WHERE the first source state machine” is broadly interpreted as “state machines 40(1)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “MESSAGE INLINING” as taught by Miller, because it would provide Panasko’s method with the enhanced capability of “for automated compile-time inlining of asynchronous function calls in a manner that ensures the safety of the system and correct behavior” (Miller: paragraph [0016])
However, Panasko and Miller do not explicitly disclose in response to the first operation or the second operation being failed, performing a rollback operation at the source.
Natanzon discloses in response to the first operation or the second operation being failed, performing a rollback operation (Natanzon: column 4, lines 4-16, “…a user may change the size of a LUN in a consistency group while replicating with a journal…the journal may not be lost when a LUN is resized, and user can undo the LUN resize…”
column 7, lines 44-53, “System 100 includes two data protection appliances, a source side DPA 112 and a target side DPA 124. A DPA performs various data protection services, such as data replication of a storage system, and journaling of I/O requests issued by a host computer to source side storage system data. As explained in detail hereinbelow, when acting as a target side DPA, a DPA may also enable rollback of data to an earlier point in time, and processing of rolled back data at the target site. Each DPA 112 and 124 is a computer that includes inter alia one or more conventional CPUs and internal memory.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “Dynamic LUN resizing in a replication environment” as taught by Natanzon, because it would provide Panasko’s method with the enhanced capability of “…the replication engine may automatically resize the LUNs on the replica site or ask the user to increase LUN size when needed. In at least some embodiments, this enables LUNs to be resized without the loss of a journal and complete resynchronization of the volumes.” (Natanzon: column 4, lines 11-15).
	However, Panasko, Miller and Natanzon do not explicitly discloses “at the first source” as in “performing a rollback operation at the first source.”
Koning discloses performing a rollback operation at the first source (Koning: paragraph [0021], “Computing device 100 also includes storage device 140, which can comprise…a plurality of disks, and includes a partition map 142 that defines one or more partitions within the storage device 140. In the example illustrated in FIG. 1, and described herein, the partition map 142 is configured to include four different partitions: no-touch partitions 144 and 150…” Paragraph [0044], “Next, at step 512, the partition manager 150 reduces the size of the file system of the host partition by the size Z…At step 514, the partition manager 150 determines whether the reduction of the file system of the host partition is successful. If, at step 514 the partition manager 150 determines that the reduction of the file system of the host partition is successful, then the method 500 proceeds to step 518. Otherwise, the method 500 proceeds to step 516, where the partition manager 150 rolls back any changes made to the size of the file system of the host partition…” which is obvious to an ordinary skill in the art that source rolls back any changes to the size)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “CLUSTER-WIDE OUTAGE DETECTION” as taught by Panasko by implementing “METHOD AND SYSTEM FOR DYNAMICALLY RESIZING ENCLOSED STORAGE DEVICE PARTITIONS” as taught by Koning, because it would provide Panasko’s method with the enhanced capability of “…configured to carry out the recovery OS update in a manner that significantly reduces both the number and length of windows (i.e., time spent) where an event such as a power failure would corrupt the boot partition and render the computing device incapable of booting…” (Koning: paragraph [0007]).
For claim 16, it is a system claim having similar limitations as cited in claim 4. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169